People v Blake (2017 NY Slip Op 01312)





People v Blake


2017 NY Slip Op 01312


Decided on February 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2017

Acosta, J.P., Renwick, Moskowitz, Feinman, Gesmer, JJ.


3155 2099/14

[*1]The People of the State of New York, Respondent,
vArthur Blake, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Neil E. Ross, J.), rendered March 2, 2015, convicting defendant, upon his plea of guilty, of burglary in the third degree and two counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of 6½ to 13 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. The court's oral colloquy with defendant concerning the waiver went well beyond the minimum standards for such a colloquy (see People v Bryant, 28 NY3d 1094 [2016]), and defendant also acknowledged that he understood a written waiver, which supplemented the oral waiver.
Review of defendant's claims is foreclosed by the waiver. Alternatively, we find these claims unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 21, 2017
CLERK